Citation Nr: 1504032	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Louisville, Kentucky, which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

A notice of disagreement was received from the Veteran as to both issues, but the RO only issued a statement of the case with regard to the issue of service connection for hearing loss, and the Veteran then perfected an appeal as to that issue.

In August 2014, the Veteran appointed a new representative before VA.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the competent and credible evidence does not show that the Veteran's bilateral hearing loss manifested during active service.  Nor does the evidence show that bilateral hearing loss was manifested to a compensable degree within the first post-service year, or is otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2011.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of hearing loss.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The December 2012 VA examination was conducted by a medical professional, and the report reflects review of the appellant's prior medical history.  Physical examination and audiometric testing were accomplished, and the opinion is supported by an adequate rationale.  Therefore, the Board concludes that the appellant was afforded an adequate examination and medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has bilateral hearing loss due to noise exposure during service in his job of loadmaster on C-5A aircraft without adequate hearing protection.  See his notice of disagreement, received in February 2012.

The Veteran's DD Form 214 reflects that during his 1977-1983 period of service in the U.S. Air Force, his primary military occupational specialty (MOS) was that of an aircraft loadmaster, and he was also a fabrication and parachute specialist.  He did not receive any combat citations. 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like sensorineural hearing loss, as an organic disease of the nervous system, are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss, as an organic disease of the nervous system, is such a disease.

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's December 2012 VA audiological examination confirm he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  The question remaining is whether his current bilateral hearing loss disability is related to service.

The evidence reflects that the Veteran had noise exposure both during and after service.  

Service treatment records are negative for complaints of hearing loss.  Audiometric testing on entrance examination in March 1977 revealed right ear decibel thresholds of 15, 15, 5 and 0, and left ear decibel thresholds of 25, 15, 0 and 0, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  The Veteran's hearing acuity was tested on several occasions during service.  Audiometric testing on examination in January 1981 revealed right ear decibel thresholds of 15, 10, 0, 10, and 10, and left ear decibel thresholds of 15, 5, 0, 0, and 0, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Audiometric testing on examination in July 1983 revealed right ear decibel thresholds of 15, 10, 0, 0, and 5, and left ear decibel thresholds of 20, 15, 0, 0, and 10, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In a September 1983 report of medical history, the Veteran reported a history of hearing loss.  Audiometric testing on separation examination in September 1983 revealed right ear decibel thresholds of 0, 5, 0 10, and 0, and left ear decibel thresholds of 15, 10, 0, 0, and 0, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  

VA medical records dated from 1997 to 2007 are negative for complaints or diagnosis of hearing loss.  A December 2000 primary care note reflects that the Veteran presented to establish care.  He reported that he worked as a carpenter.  He did not complain of hearing loss.  A comprehensive physical examination was performed, and the examiner indicated that his hearing was normal.  

There are no medical records reflecting complaints, treatment or diagnosis of hearing loss until 2008.  A June 2008 audiology consult reflects that the Veteran was referred by his primary care provider for evaluation of his hearing.  The Veteran reported that he had a gradual decrease in his hearing which he felt was the result of working construction for many years with no hearing protection devices.  He also reported military noise exposure from working around aircraft for approximately six years.  The examiner indicated that the Veteran had bilateral sensorineural hearing loss, but had good functional hearing.

The Veteran has reported noise exposure both during and after service.  In his original September 2011 claim for service connection for bilateral hearing loss, the Veteran asserted that this disability began in January 1977, and he had received no treatment for this complaint.

Audiological testing was conducted by a VA audiologist in mid-December 2011, and the results reflect bilateral hearing loss.  The audiologist did not provide an opinion regarding the etiology of this condition.  Subsequent VA medical records reflect that the Veteran was provided with hearing aids.

On VA audiological compensation examination in December 2011, the examiner stated that the claims file was reviewed.  On examination, audiometric testing revealed right ear decibel thresholds of 15, 15, 45, 55, and 70, and left ear decibel thresholds of 20, 15, 40, 50, and 65, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that his hearing loss was not as least as likely as not caused by or the result of an event in military service.  The examiner indicated that a review of the claims file revealed that several hearing tests were conducted during service from 1977 to 1983, and all test thresholds were within normal limits bilaterally.  There were a few times when there was a slight threshold shift, but it was not clinically significant, and the shift was gone in the following test.  The discharge physical examination in 1983 revealed no hearing loss with all the thresholds between 0 and 15 decibels bilaterally.  The examiner opined that the Veteran's current hearing loss is not due to loud noise exposure while he was on active duty in the military.  In comparing the entrance physical examination results with the separation physical hearing test results, there was no significant threshold shift in either ear.  The examiner indicated that hearing loss did not exist prior to service.

On VA audiological compensation examination in December 2012, the examiner stated that the claims file was reviewed.  Audiometric testing was conducted, and the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that his hearing loss was not as least as likely as not caused by or the result of an event in military service.  The examiner indicated that a review of the claims file revealed that the Veteran served in the Air Force from 1977 to 1983, served as an aircraft loadmaster and parachute rigger with his primary noise exposure coming from aircraft.  Hearing conservation records showed that he was issued hearing protection devices and the Veteran confirmed at today's examination that they were routinely utilized.  His entrance physical examination in March 1977 documented normal bilateral hearing through 4000 hertz.  The examiner noted that several subsequent audiometric tests during service showed normal hearing, including on separation examination in September 1983.  She said that when the thresholds between the examinations were compared, a clinically significant drop in hearing was not shown to have occurred at any point over the course of the Veteran's service.  The examiner stated that the medical evidence showed that the Veteran's hearing was not damaged while he served in the Air Force.  She noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and does not have a delayed onset.  She cited medical studies to support this statement.  

She added that there are multiple causes for sensorineural hearing loss, and in many cases an exact etiology cannot be determined.  She said that this condition can be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or any combination of these or other factors.  She noted that in a June 2008 VA audiology consult, the Veteran reported that he felt his decreased hearing was a result of working construction for many years without hearing protection devices.  The examiner stated that it was possible that the Veteran's current hearing loss was the result of years of unprotected construction noise, but she was not be able to offer an opinion as to the exact etiology of the current loss without resorting to speculation.  She could however determine that based on the evidence of normal hearing throughout the Veteran's six-year period of service in the Air Force, that the hearing loss was less likely as not caused by or the result of military noise exposure.

The Veteran is competent to report noise exposure in service, and to state when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And the Veteran reported a history of hearing loss at his separation examination in September 1983.  However, audiometric testing performed at that time showed no current hearing loss.

The service separation examination report reflects that the Veteran was examined and his ears were found to be clinically normal, and hearing loss was not shown on audiometric testing.  The Board finds that the audiometric findings and the VA examiner's opinions interpreting those findings are more probative than the Veteran's subjective report.

Moreover, the post-service medical evidence does not reflect complaints or treatment related to hearing loss for 25 years following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  And in a June 2008 treatment record, the Veteran reported that he had a gradual decrease in his hearing which he felt was the result of working construction for many years with no hearing protection devices.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has weighed the Veteran's statements as to continuity of symptomatology of hearing loss and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the findings at service separation, and the absence of complaints or treatment for years after service.  

The claims file contains two medical opinions regarding the etiology of the Veteran's current bilateral hearing loss.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303 -04.

The December 2011 and 2012 VA compensation examiners opined that the Veteran's current hearing loss was not likely related to his military noise exposure, and the December 2012 examiner indicated that medical studies found there is no scientific support for delayed-onset noise-induced hearing loss years after noise exposure.  She had the benefit of reviewing the Veteran's claims file and STRs, and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Most significantly, the VA examiners provided explanations for their conclusions.  The discussion of the underlying rationale is where most of the probative value of an opinion is derived.  Indeed, review of the claims file does not substitute for a lack of a reasoned analysis and explanation for the opinion.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). The Board finds that these VA medical opinions are competent and highly probative in aggregate, and based on adequate rationales.

Further, to the extent that the Veteran contends that a medical relationship exists between his hearing loss and service, the Board finds that he is not shown to have specialized medical training in audiological evaluation or hearing loss pathology, and his opinion is thus outweighed by the VA medical opinions dated in December 2011 and December 2012.  Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnosis has been fully investigated as mandated by the Court's decision in Jandreau, and there is no medical opinion of record that supports the Veteran's contentions. 

There is no evidence of bilateral hearing loss manifested to a compensable degree during the first post-service year.  Thus, in the absence of competent medical evidence linking his current hearing loss to service, there is no basis on which service connection can be established. 

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's bilateral hearing loss is not attributable to his military service. Even considering the Veteran's statements with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that bilateral hearing loss was not shown in service or for years thereafter, and the bilateral hearing loss has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for bilateral hearing loss is denied.

REMAND

In its January 2012 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received from the Veteran in February 2012 as to both issues, but the RO only issued a statement of the case as to the hearing loss claim.

The Board finds that the Veteran's February 2012 statement was also a valid notice of disagreement with the RO's denial of service connection for tinnitus.  See 38 C.F.R. § 20.201.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.302.

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for tinnitus.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


